Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on August 9, 2021 is acknowledged.  The traversal is on the ground(s) that Reynen fails to address, at least the limitation of claim 1 directed to stable viscosity between a temperature range of 10 and 40oC and that Reynen is directed to a different problem, i.e., reducing or eliminating bacterial growth on dish implements.  This is not found persuasive because Reynen teaches a liquid composition comprising non-alkoxylated non-soap anionic surfactant like linear alkyl benzene sulphonate, alkoxylated non-soap anionic surfactant like sodium lauryl ether sulfate, nonionic surfactant, water, and polyethylene glycol having overlapping molecular weight, wherein the proportions of each of the above ingredients overlap those recited, as well as the pH and viscosities, as explained in paragraph 8 below, hence, the composition of Reynen should also exhibit similar stability properties as those recited in claim 1. In addition, rationale different from applicant is permissible. One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.
The requirement is still deemed proper and is therefore made FINAL.

Claims 9-12 are withdrawn from further consideration as being drawn to inventions, there being no allowable generic or linking claim. 
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 16 (last line), it is suggested that “10” be replaced with “10oC”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reynen et al. (US Patent No. 6,152,152, already cited in PTO-892 dated June 8, 2021), hereinafter “Reynen.” 
	Regarding claims 1, 5, 6 and 7, Reynen teaches liquid dishwashing compositions comprising 30% to 90% by weight of total composition of water, preferably 40% to 85% (see col. 1, lines 29-36; 45-49); from 10% to 50% by weight of total composition of one or more surfactants (see col. 5, lines 28-31), like alkyl alkoxylated sulfates having 9 to 15 carbon atoms and ethoxy group (see col. 2, lines 7-13), preferably Empicol® ESB 70 (AE2S), with C12/14 carbon chain length distribution which are derived from natural alcohols and are 100% linear (also known as sodium laureth sulphate or sodium lauryl ether sulphate; see col. 2, lines 56-58),   alkyl benzene sulphonates, preferably linear alkyl benzene sulfonate which contains 12 carbon atoms (see col. 3, lines 18-24); 0.50 wt% nonionic surfactant (see Example 8),  from 0.5 to 6%, preferably 1.5% to 3% by weight of the total composition of an anti-gelling agent like polyethylene glycol having a molecular weight from 500 to 20000, more preferably 1000 to 5000 (see col. 6, lines 49-62); wherein the compositions generally have a pH of from 5 to 11, preferably 7 to 9 measured at a 10% solution in water (see col. 9, lines 11-14); and wherein compositions have a viscosity of from 5 cps to 2000 cps, most preferably 5 cps to 350 cps at 20oC (see col. 1, lines 50-53). Reynen, however, fails to specifically disclose a liquid detergent composition comprising 5 to 17.5 wt% anionic surfactants which comprise linear alkylbenzene sulfonate and alkyl alkoxylated sulfate, i.e., sodium lauryl ether sulphate in a weight ratio of 2:1 oC and 40oC as recited in claim 1.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a liquid composition comprising linear alkylbenzene sulfonate, alkyl alkoxylated sulfate, i.e., sodium lauryl ether sulphate, nonionic surfactant, water and polyethylene glycol having a molecular weight from 4000-6000 in their optimum proportions, because the teachings of Reynen encompass these ingredients and proportions thereof.  With respect to the specific proportions of the surfactants, polyethylene glycol, and water, considering the proportions of these ingredients as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	With respect to the weight ratio of the linear alkylbenzene sulfonate to the alkyl alkoxylated sulfate, i.e., sodium lauryl ether sulphate, while Reynen is silent as to the recited 
	With respect to the pH and viscosity of the composition, considering that Reynen teaches that the compositions generally have a pH of from 5 to 11, preferably 7 to 9 measured at a 10% solution in water (see col. 9, lines 11-14); and the compositions have a viscosity of from 5 cps to 2000 cps, most preferably 5 cps to 350 cps at 20oC (see col. 1, lines 50-53), the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	 With respect to the foam volume of the composition, and the composition having a stable viscosity between a temperature range of 10oC and 40oC, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the foam volume of the composition to be within those recited, i.e., at least 100 ml, and the composition having a stable viscosity between a temperature range of 10oC and oC,  because similar liquid compositions comprising similar ingredients having overlapping proportions, overlapping pH and viscosities have been utilized, hence would exhibit similar properties. 
	Regarding claim 2 which recites less than 3 wt% of one or more builders, Reynen teaches that in addition to the optional ingredients described hereinbefore, the compositions can contain other optional components suitable for use in liquid dishwashing compositions such as builders (see col. 9, lines 7-14). Considering that the builders in Reynen are optional, and “less than” includes 0 as the lower limit, see In re Mochel, 470 F 2d 638, 176 USPQ CPA 19741, the composition of Reynen need not include builders. 
	Regarding claim 3 which recites 0-2 wt% C10-C22 fatty acids; claim 4 which recites 0-2 wt% methyl ester sulphonate, and claim 8 which recites 0-1 wt% non-dissolved particulate material, please note that these components recite “0” as the lower limit, hence, Reynen need not disclose these components. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                      /LORNA M DOUYON/                                                                                      Primary Examiner, Art Unit 1761